Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 1-20 in the reply filed on September 22, 2021, is acknowledged.  
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on August 19, 2019, March 18, 2021, June 8, 2021, October 18, 2021, have been considered and initialed by the Examiner. 





Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 15, the phrase, “the covalent bonding” is indefinite. There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite covalent bonding.



Claim Rejections – 35 USC § 103(a)

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-6 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Golyatin et al. (WO 2016/057590). 
	Golyatin discloses a laminated glass article includes a core layer and a clad layer directly adjacent to the core layer. The core layer is formed from a core glass composition. The clad layer is formed from a clad glass composition. An average clad
coefficient of thermal expansion (CTE) is less than an average core CTE such that the clad layer is in compression and the core layer is in tension. A compressive stress of the clad layer decreases with increasing distance from an outer surface of the clad layer within an outer portion of the clad layer and remains substantially constant with
increasing distance from the outer surface of the clad layer within an intermediate portion of the clad layer disposed between the outer portion and the core layer. A thickness of the intermediate portion of the clad layer is at least about 82% of a thickness of the clad layer (abstract).  Golyatin discloses a glass-based substrate having a first surface and a second surface opposing the first surface defining a substrate thickness (t) in a range of about 0.1 millimeters to 3 millimeters (paragraph [0027] - "For example, glass article comprises a thickness of from about 0.1 mm to about 3 mm"), the glass-based substrate having a compressive region having a first
compressive stress CS maximum at the first surface of the glass-based article
extending to a depth of compression (DOC) (paragraph [0044] - "FIG. 6, the
compressive region has a thickness of about 125 um, a first compressive
stress of about 600 MPa, a second compressive stress of about 100 MPa,
and a third compressive stress of about 300 MPa. The compressive stress
region comprises an outer portion (e.g., a surface ion exchanged region)

tensile region to an outer DOL, an intermediate portion extending from the
outer DOL inward toward the tensile region to an intermediate DOL, and an
inner portion (e.g., an interface ion exchanged region) extending from the
intermediate DOL inward toward the tensile region to an inner DOL. In the
example shown in FIG. 6, the outer DOL is about 10 um") and second local CS maximum at a depth of at least 25 um from the first surface
(paragraph [0044] - "the intermediate DOL is about 115 um, and the inner
DOL is about 125 um. Thus, the compressive stress decreases rapidly and
continuously from the first compressive stress at the outer surface of the
compressive region to the second compressive stress at the outer DOL,
remains substantially constant at the second compressive stress from the
outer DOL to the intermediate DOL, increases rapidly and continuously from
the second compressive stress at the intermediate DOL to the third
compressive stress at the inner DOL, and then transitions from the third
compressive stress to the maximum tensile stress as a step change at the
interface between the compressive region and the tensile region. The
increased compressive stress of the inner portion of the compressive region
can further increase the resistance of the glass article to breakage caused by
deep flaws without increasing the maximum tension of the tensile region
sufficiently to cause the glass article to display frangible behavior’), wherein
the glass-based substrate comprises a glass-based core substrate having a

a glass-based second cladding substrate, the first cladding substrate and
second cladding substrate directly bonded to the first side and the second
cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).
	Golyatin does not appear to explicitly teach the depth as claimed, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the glass based article is carried out using material (glass) which are substantially identical to those disclosed by applicants. Therefore the glass based article discussed above would be expected to meet the claimed depth, as in claims 1, 3-6 and 16-20.
	Concerning claim 2, Golyatin discloses wherein the glass-based article has a thickness in a range of 0.1 mm and 2mm (paragraph [0027] ).
	Concerning claims 14, Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate directly bonded to the first side and the second
cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  In claim 14, the phrase, “each bonded to the core substrate by covalent bonding” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a  Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate directly bonded to the first side and the second cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  
Concerning claims 15, Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate directly bonded to the first side and the second
cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  In claim 15, the phrase, “the covalent bonding” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a glass article with a first and second cladding substrate.  The reference suggests such a product because Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate 

Claim Objection

7.	Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited glass based article further including a first glass composition having a first ion diffusivity and a second glass composition having a second ion diffusivity, where the ion diffusivities are different.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.



Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781